Opinion by
Morrison, J.,
Mayer Buck died in Allegheny county on June 14,1907, leaving a will in which he gave his entire estate to Peepe Buck and appointed her and his brother, Max Book, the appellant, executrix and executor. Letters testamentary were issued in accordance with the provisions of the will.
In the adjudication of the estate, exceptions having been filed to the account of Max Book, the orphans’ court surcharged him .with certain sums among which was an item of $200 rent paid by the widow, executrix, on a certain nickelodeon which was owned by the decedent and was held and operated by the executrix and executor for some time after their appointment.
An examination of the testimony, the exceptions to the appellant’s account and the decree of the court surcharging bim leaves us all of the opinion that no sufficient reason is shown for surcharging the appellant with the $200 which Mrs. Buck saw fit to pay as rent on the nickelodeon. So far as we can determine from the record it seems unjust to require the appellant to repay this money which the widow voluntarily paid out. We discover nothing in the assignments of error, exceptions and record *520which requires us to disturb the decree, except as to said amount.
We sustain the fourth assignment of error and modify the decree by deducting from the amount directed by the court below to be paid to the estate the said sum of $200, and as thus modified, the decree is affirmed, and it is further ordered that the costs of this appeal be equally divided between the appellee and appellant.